DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, recites “or other vehicle parts as identified by vehicle technology” which renders the claim indefinite. It is unclear as to what the metes and bounds of the invention are as “or other vehicle parts” could be any part of a vehicle and it is unclear what the scope of the claim is limited to. For the purposes of expedited prosecution the Examiner has interpreted this to be any part of a vehicle.
Claim 4, recites “other tire condition relevant and tire condition miscellaneous data”, “other oil condition relevant or oil condition miscellaneous data”, “other brake condition relevant or brake condition miscellaneous data”, “other fuel level and fuel condition miscellaneous data”, “other battery condition relevant or battery related miscellaneous data”, and “other of transmission condition relevant or transmission related miscellaneous data”, which renders the claim definite. It is unclear what is relevant and what is not. As such the metes and bounds of the claim are unclear. That is it is not clear how much data is necessary and what the data is. For the purposes of expedited prosecution the Examiner has considered the limitation to be any additional data.
Claims 6-20, depend from claims 3 and 4 and therefore are rejected upon the same rationale.
Claims 14-20 recite “ “training, validation, and execution” “ which renders the claims indefinite. The use of quotes can be used to denote a title, slang or jargon or is being discussed. The Examiner interprets the use of quotations around phrases to mean that the phrase is not an exact recitation but rather a stand-in or title for a more general object. In this case it is not clear if the functions of training, validation and execution are required or merely a title of the machine. For the purposes of expedited prosecution the Examiner has provided art to establish that these functions are known.
Claim 14, recites “and other relevant parameters” which renders the claims indefinite. It is unclear what is relevant and what is not. As such the metes and bounds of the claim are unclear. That is it is not clear how much data is necessary and what the data is. For the purposes of expedited prosecution the Examiner has considered the limitation to be any additional data. 
Claim 15, recites “or other product relevant data” which renders the claims indefinite. It is unclear what is relevant and what is not. As such the metes and bounds of the claim are unclear. That is it is not clear how much data is necessary and what the data is. For the purposes of expedited prosecution the Examiner has considered the limitation to be any additional data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to negotiating the cost of services, which is a method of organizing human activity. 
Under Step 1, claims 1-20 recite a system. As such each of the claims falls within one of the statutory categories. 
Under Step 2(a) – Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. 
In the instant case the limitations require receiving information from one or more actuators, communicating between agents to obtain services, communicate to obtain price, quality, value or combination for services through negotiation, trade or auction. In this case the functions are receiving information which is merely data collection and communicating information back and forth which are both insignificant extra solution activities, see MPEP 2106.05(g). The claims as a whole use this information for negotiating for services which is a method of human activity. The limitations amount to functions which are carried out without any specifics and as such merely apply the abstract idea of negotiating services on a computer, see MPEP 2106.05(f).
Further the specific manner of negotiating, trading or auctioning has not been claimed rather merely that data has been communicated to obtain price, quality, value or some combination. Dependent claim 2, outlines the use of a sensor but the sensor is merely monitoring the condition of the vehicle to predict when the services will be required, however there is no specifics as to what is being monitored, how that data is used to determine the condition and when that condition is determined how the prediction is made. As such this continues to be merely applying the abstract idea to a computer using the sensors in a general generic manner. Dependent claim 3 establishes the vehicle parts that could be considered, which can include tires, oil, brakes, fuel, batteries, transmission or any other vehicle parts. However this does not change the method or establish how the functions are performed. Rather it merely describes the product. As such this does not render the claims into a practical application. Dependent claim 4 outlines what the conditions could be for tires, oil, brakes, fuel, batteries or transmission, and highlights that this can be any type of data as it is broad enough to be any relevant or miscellaneous data. The limitations do not establish how the data is used to achieve the result or even how it is monitored, as such it is still merely applying the abstract idea on a computer, see MPEP 2106.05(f). Dependent claims 5 and 6 outline that the vehicle computing device, or mobile device or cloud computational platform is configured to create AI agents, but again is silent as to how, as such it is still merely applying the abstract idea on a computer, see MPEP 2106.05(f). Dependent claim 7, recites that the system comprises machine learning neural networks, training, validation and execution but fails to establish how they are used. As such this is still merely applying the abstract idea on a computer, see MPEP 2106.05(f). Claims 8-10, recites establishing a two way communication but this is still merely data transfer which insignificant extra solution activity, see MPEP 2106.05(g). Claims 11-12, recite receiving data which is merely insignificant extra solution activity, see MPEP 2106.05(g). Claim 13 recites looping through all of the selling offers, which is part of the abstract idea, and as such fails to render the claims into a practical application. Claims 14 and 15 recites passing data which is merely data transfer which is merely insignificant extra solution activity, see MPEP 2106.05(g). Claims 16 and 17 recite negotiating a purchase price which is part of the abstract idea, and as such fails to render the claims into a practical application. Claim 18 recites receiving one or more advices which is merely data transfer which is merely insignificant extra solution activity, see MPEP 2106.05(g). Claim 19 recites executing directions but this is merely applying the abstract idea on a computer, see MPEP 2106.05(f). Claim 20 recites what the agents are configured to perform that is either accept decision or make a payment, create a navigation plan, a time plan, and execution plan, storing these plans, inform the owner and execute the plan, which is again merely applying the abstract idea on a computer, see MPEP 2106.05(f). Each of these limitations considered individually or in combination fail to render the claims into a practical application.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the functions are generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely receiving data, and using that received data in any way to negotiate for services, which again does not amount to be a practical application. 
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a vehicle, actuators, agents, sensor and algorithms. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea.
	As such claims 1-20 recite an abstract idea and without any specifics to how the functions are performed the claims are not found to render the abstract idea into a practical application. Therefore the claims have been rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Yasko (US 2017/0148113 A1) hereafter Yasko.
As per claim 1, Yasko discloses an agent-based system for servicing vehicles (Page 1, paragraph [0018]; discloses that the system is located inside a vehicle, and runs an application to communicate with the auction system over a network to identify a best fuel price. As such this is acting as an agent-based system) comprising of:
	at least one vehicle including one or more actuators one or more autonomous agents executed on the vehicle for receiving information from the one or more actuators (Page 1, paragraph [0019]; discloses that the vehicle has a computer device which has a re-fueling trigger which collects sensor data such as detecting a low fuel level indicator. This detection causes the activation of system to send a fuel bid request to the fuel auction system. In this the re-fueling trigger acts as a hardware and software actuator to cause the action of sending a request for pricing information. Page 2, paragraph [0022]; discloses that the system generates a reverse auction to receive pricing information from a plurality of sellers) wherein, 
	the one or more autonomous agents communicates with one or more outside agents outside the vehicle to obtain one or more services for the vehicle (Page 2, paragraph [0022] and Page 5, paragraph [0053]; discloses that the software communicates outside the vehicle with the auction system and the sellers to obtain pricing information for services for the vehicle) wherein the one or more services comprise at least one of 
obtaining a part for the vehicle, refueling the vehicle, obtaining maintenance of the vehicle, or acquiring another vehicle (Page 1, paragraphs [0018]-[0020]; discloses that the service which is requested is for refueling the vehicle), and 
the one or more autonomous agents communicates with the one or more outside agents to obtain a price, quality, value or combination thereof for the one or more services through negotiation, trade, or auction or a combination thereof (Page 1, paragraphs [0018]-[0020] and Page 2, paragraph [0022]; discloses that the software communicates with the outside software elements to obtain pricing information for the re-fueling service through auction. Page 11, paragraphs [0112]-[0113]; discloses that alternatively it can be done through negotiations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasko (US 2017/0148113 A1) hereafter Yasko, in view of Kwak et al. (US 2016/0253924 A1) hereafter Kwak.
As per claim 2, Yasko discloses the above-enclosed invention; Yasko further discloses wherein at least one of the one or more autonomous agents is an autonomous vehicle sensor health/fuel monitoring agent configured to autonomously monitor a condition of one or more vehicle parts and predict a time when the one or more services are required (Page 5, paragraph [0052]; discloses that the system monitors the level of fuel currently in the system and based on this condition the system will determine when a service is required. In this case that re-fueling is required. Page 9, paragraph [0094] and Page 10, paragraph [0103]; discloses that the system will lose location, the amount of fuel left to determine sellers within range of when the re-fueling will be needed, as such this is a prediction). 
While Yasko monitors the condition of the vehicle parts using sensors and predicts the time when the service will be required based on the sensor values it is not explicit that this is an AI or Artificial Intelligence Agent.
Kwak, which like Yasko talks about monitoring vehicle fuel usage, teaches it is known for the agent to be an AI or Artificial Intelligence Agent (Page 6, paragraph [0071]; teaches that it is known for vehicle specific fuel patterns to be identified using machine learning. This is done to make predictions on the user behavior and the fuel consumption. While Yasko monitors the fuel levels, driving patterns and history it is not explicit that Artificial Intelligence was used, Kwak establishes it is known to use this information to make predictions using a form of Artificial Intelligence in this case machine learning to identify patterns and make suggestions).
The Yasko reference discloses monitoring vehicle sensor data to determine the status of the vehicle. Specifically the fuel level of the vehicle and determine based on the conditions when a re-fueling services is going to be necessary in the future. Yasko triggers a communication to sellers to negotiate or receive offers for the sale of fuel. The Yasko system bases the sellers on the vehicle location as well as the driving speed and distance to those sellers, thus predicting which sellers will be in range in the time the vehicle will need the service. 
The sole difference between the Yasko reference and the claimed subject matter is that the Yasko reference does not disclose explicitly that the software agent monitoring the sensors was an AI agent. 
The Kwak reference establishes that when monitoring the vehicle fuel level it is known to utilize machine learning to identify patterns. Kwak establishes that this form of monitoring was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the agent shown in Yasko with the agent being implemented using machine learning which is a form of AI as taught by Kwak.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Kwak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring and servicing vehicles provided by Yasko, with the agents monitoring the vehicle fuel level being a machine learning agent as taught by Kwak, for the purposes of using known techniques to identify patterns and make suggestions. While Yasko monitors the fuel levels, driving patterns and history it is not explicit that Artificial Intelligence was used, Kwak establishes it is known to use this information to make predictions using a form of Artificial Intelligence in this case machine learning to identify patterns and make suggestions. From Kwak it would have obvious to use machine learning which is a form of AI to identify patterns and trigger the actions as this is a known technique for analyzing the information already collected in Yasko. 
As per claim 3, the combination Yasko and Kwak teaches the above-enclosed invention; Yasko further discloses wherein the one or more vehicle parts comprise one or more tires, oil, brakes, fuel, batteries, transmissions, or other vehicle parts as identified by vehicle technology (Page 1, paragraphs [0018]-[0020]; discloses that the service which is requested is for refueling the vehicle. As such the vehicle part is fuel).
As per claim 4, the combination Yasko and Kwak teaches the above-enclosed invention; Yasko further discloses wherein the condition of one or more vehicle parts includes: conditions of the one or more tires comprising at least one of:  one or more of tire pressure, tread thickness, or other tire condition relevant and tire condition miscellaneous data; or conditions of the oil comprising at least one of: one or more of oil fuel level, oil quality, oil conductivity, oil thickness, soot concentration, or other oil condition relevant or oil condition miscellaneous data; or conditions of one or more brakes comprising at least one of: one or more of brake pad thickness, brake rotor thickness, brake fluid resistance, brake fluid level capacitance, or other brake condition relevant or brake condition miscellaneous data; or conditions of the fuel comprising at least one of: one or more of fuel level, fuel resistance, fuel level capacitance, or other fuel level and fuel condition miscellaneous data; or conditions of one or more batteries comprising at least one of: cell circuit current levels, cell voltage levels, cell temperature, or other battery condition relevant or battery related miscellaneous data; or conditions of one or more transmissions comprising at least one of: shaft speed data, clutch/brake data, turbine data or other of transmission condition relevant or transmission related miscellaneous data (Page 1, paragraphs [0018]-[0020]; discloses that the service which is requested is for refueling the vehicle. As such the vehicle part is fuel. Page 3 , paragraph [0031] and Page 9, paragraph [0093]; discloses that the system collects the fuel level from fuel sensors).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasko (US 2017/0148113 A1) hereafter Yasko, in view of Kwak et al. (US 2016/0253924 A1) hereafter Kwak, further in view of Bester (WO 2018/220541 A1) hereafter Bester.
As per claim 5, the combination Yasko and Kwak teaches the above-enclosed invention; Yasko further discloses wherein a vehicle computing device, a mobile device, or a cloud computational platform is configured to create one or more buyer autonomous vehicle negotiating/trading agents (Page 1, paragraph [0018]; discloses that the system includes a vehicle computing device and a user mobile device for creating the buyer negotiating agents).
While Yasko discloses communicating and negotiating with sellers using software on the buyer device it is not explicit that the agent is an AI agent.
Bester, which like the combination talks about carrying out transactions, teaches it is known for the negotiation to be carried out automatically using AI agents (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Since the goal of Yasko is to negotiate between a buyer and seller to find the best prices for fuel when re-fueling is necessary, it would have been obvious to carry this out automatically using an AI agent as shown in Bester to eliminate the need for the user to intervene. This is similar to what is already shown in Yasko as the software in Yasko carries out the reverse auction and receives prices and can even navigate the user to the best price once received, it would have been obvious to do this using AI to optimize the rules and conditions and improve the results over time as shown in Bester).
The Yasko reference discloses monitoring vehicle sensor data to determine the status of the vehicle. Specifically the fuel level of the vehicle and determine based on the conditions when a re-fueling services is going to be necessary in the future. Yasko triggers a communication to sellers to negotiate or receive offers for the sale of fuel. The Yasko system bases the sellers on the vehicle location as well as the driving speed and distance to those sellers, thus predicting which sellers will be in range in the time the vehicle will need the service. The Kwak reference establishes that when monitoring the vehicle fuel level it is known to utilize machine learning to identify patterns.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose explicitly that the software agent negotiating the services for the vehicle was an AI agent. 
The Bester reference establishes that when negotiating the terms of an agreement or contract it is known to use an AI agent or machine learning software to optimize the rules and conditions of the negotiating process. Bester establishes that this form of negotiating was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the negotiation agent shown in Yasko and Kwak with the agent being implemented using machine learning which is a form of AI as taught by Bester.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Bester, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring and servicing vehicles provided by Yasko and Kwak, with the agents negotiating the transaction being a machine learning agent as taught by Bester, for the purposes of using known techniques to identify patterns and make suggestions. Since the goal of Yasko is to negotiate between a buyer and seller to find the best prices for fuel when re-fueling is necessary, it would have been obvious to carry this out automatically using an AI agent as shown in Bester to eliminate the need for the user to intervene. This is similar to what is already shown in Yasko as the software in Yasko carries out the reverse auction and receives prices and can even navigate the user to the best price once received, it would have been obvious to do this using AI to optimize the rules and conditions and improve the results over time as shown in Bester.
	As per claim 6, the combination Yasko and Kwak teaches the above-enclosed invention; Yasko further discloses wherein a mobile device or a cloud computational platform is configured to create one or more buyer autonomous vehicle negotiating/trading agents (Page 1, paragraph [0018]; discloses that the system includes a vehicle computing device and a user mobile device for creating the buyer negotiating agents. Page 2, paragraphs [0022] and [0023]; discloses that the sellers compete through the auction system to compete to obtain business from the buyer. This process can become repeated in real-time and run until a single seller remains. The results and then provided to the vehicle computer device).
While Yasko discloses communicating and negotiating with sellers using software on the buyer device it is not explicit that the agent is an AI agent and that system can carry out software units on behalf of remote devices through a cloud-based computing configuration.
Bester, which like the combination talks about carrying out transactions, teaches it is known for the negotiation to be carried out automatically using AI agents and that system can carry out software units on behalf of remote devices through a cloud-based computing configuration (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system. Since the goal of Yasko is to negotiate between a buyer and seller to find the best prices for fuel when re-fueling is necessary, it would have been obvious to carry this out automatically using an AI agent as shown in Bester to eliminate the need for the user to intervene. This is similar to what is already shown in Yasko as the software in Yasko carries out the reverse auction and receives prices and can even navigate the user to the best price once received, it would have been obvious to do this using AI to optimize the rules and conditions and improve the results over time as shown in Bester).
The Yasko reference discloses monitoring vehicle sensor data to determine the status of the vehicle. Specifically the fuel level of the vehicle and determine based on the conditions when a re-fueling services is going to be necessary in the future. Yasko triggers a communication to sellers to negotiate or receive offers for the sale of fuel. The Yasko system bases the sellers on the vehicle location as well as the driving speed and distance to those sellers, thus predicting which sellers will be in range in the time the vehicle will need the service. The Kwak reference establishes that when monitoring the vehicle fuel level it is known to utilize machine learning to identify patterns.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose explicitly that the software agent negotiating the services for the vehicle was an AI agent. 
The Bester reference establishes that when negotiating the terms of an agreement or contract it is known to use an AI agent or machine learning software to optimize the rules and conditions of the negotiating process. Bester establishes that this form of negotiating was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the negotiation agent shown in Yasko and Kwak with the agent being implemented using machine learning which is a form of AI as taught by Bester.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Bester, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring and servicing vehicles provided by Yasko and Kwak, with the agents negotiating the transaction being a machine learning agent as taught by Bester, for the purposes of using known techniques to identify patterns and make suggestions. Since the goal of Yasko is to negotiate between a buyer and seller to find the best prices for fuel when re-fueling is necessary, it would have been obvious to carry this out automatically using an AI agent as shown in Bester to eliminate the need for the user to intervene. This is similar to what is already shown in Yasko as the software in Yasko carries out the reverse auction and receives prices and can even navigate the user to the best price once received, it would have been obvious to do this using AI to optimize the rules and conditions and improve the results over time as shown in Bester.

Claim(s) 7-11, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasko (US 2017/0148113 A1) hereafter Yasko, in view of Kwak et al. (US 2016/0253924 A1) hereafter Kwak, further in view of Bester (WO 2018/220541 A1) hereafter Bester, further in view of Wodetzki et al. (US 2018/0268506 A1) hereafter Wodetzki.
As per claim 7, the combination of Yasko, Kwak and Bester teaches the above-enclosed invention; Bester further teaches further comprising: an internet, one or more buyer machine learning and validation, and one or more seller machine learning and  validation (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system. Page 3, lines 30-33 and Page 13, lines 21-28; teaches validating the contract data to determine if all the requirements have been met).
	The combination however fails to explicitly disclose that the machine learning includes natural language processing neural networks and training and execution.
	Wodetzki, which like the combination talks about carrying out contracts, teaches it is known for the machine learning algorithms to carry out the contracts includes natural language processing neural networks and training and execution (Page 10, paragraph [0114]; teaches that the system executes the contracts after the evaluations. Page 11, paragraph [0116]; teaches that the system can validate the data against a model and remove redundant or stale data. Page 11, paragraphs [0119]-[0122]; teaches that as part of the machine learning process it is known to train the system with examples of contract documents, contract clauses, contract sentences and/or contract phrases. It is also known for the system to include natural language processing and neural networks to analyze and refine the data. Since the goal of combination is to process the combination to evaluate the terms it would have been obvious as shown in Wodetzki to include the features of natural language processing neural networks and training and execution to refine the data and improve the quality of the agreement as shown in Wodetzki). 
The Yasko reference discloses monitoring vehicle sensor data to determine the status of the vehicle. Specifically the fuel level of the vehicle and determine based on the conditions when a re-fueling services is going to be necessary in the future. Yasko triggers a communication to sellers to negotiate or receive offers for the sale of fuel. The Yasko system bases the sellers on the vehicle location as well as the driving speed and distance to those sellers, thus predicting which sellers will be in range in the time the vehicle will need the service. The Kwak reference establishes that when monitoring the vehicle fuel level it is known to utilize machine learning to identify patterns. The Bester reference establishes that when negotiating the terms of an agreement or contract it is known to use an AI agent or machine learning software to optimize the rules and conditions of the negotiating process. However the combination is not explicit that the machine learning techniques include the functions of natural language processing neural networks and training and execution.
Wodetzki teaches a contract management system which utilizes the machine learning techniques of natural language processing neural networks and training and execution to improve and refine the results. Wodetzki teaches that these techniques where known in the prior art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art to include in the method/system of monitoring and servicing vehicles Yasko, Kwak and Bester the ability to include the machine learning functions of natural language processing neural networks and training and execution as taught by Wodetzki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Wodetzki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring and servicing vehicles provided by Yasko, Kwak and Bester, with the ability to include the machine learning functions of natural language processing neural networks and training and execution as taught by Wodetzki, for the purposes of refining and improving the results. Since the goal of combination is to process the combination to evaluate the terms it would have been obvious as shown in Wodetzki to include the features of natural language processing neural networks and training and execution to refine the data and improve the quality of the agreement as shown in Wodetzki.
	As per claim 8, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the autonomous vehicle sensor health/fuel monitoring agents is configured to establish two way communications with the one or more buyer autonomous vehicle negotiating/trading agents (Page 3, paragraph [0033] and Page 4, paragraph [0045]; discloses that the system can establish communication between the monitoring agents and the negotiating agents. Page 5, paragraph [0048]; discloses that the vehicle interface can communicate with vehicle sensors and/or diagnostic device. Page 5, paragraph [0054]; discloses that the telematics system can communicate with the auction system interface which sends and receives information about the pricing of the services specific re-fueling the vehicle. Page 7, paragraph [0074]; discloses that the system can also send and receive information from the sellers or fueling stations such as offers, discounts and/or coupons).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
	Bester teaches it is known for the negotiation to be carried out automatically using AI agents.
	As per claim 9, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous vehicle negotiating/trading agents are configured to establish two way communications with: the internet, the one or more buyer algorithms; the one or more seller negotiating/trading agents (Page 3, paragraphs [0033], [0034] and Page 4, paragraph [0045]; discloses that the system can establish communication between the monitoring agents and the negotiating agents. This can include communicating over the internet. Page 5, paragraph [0048]; discloses that the vehicle interface can communicate with vehicle sensors and/or diagnostic device. Page 5, paragraph [0054]; discloses that the telematics system can communicate with the auction system interface which sends and receives information about the pricing of the services specific re-fueling the vehicle. Page 7, paragraph [0074]; discloses that the system can also send and receive information from the sellers or fueling stations such as offers, discounts and/or coupons).
Bester further teaches it is known for the negotiation to be carried out automatically using AI agents that is both parties buyer and seller and that the contracts can be validated and that system can carry out software units on behalf of remote devices through a cloud-based computing configuration (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system. Page 3, lines 30-33 and Page 13, lines 21-28; teaches validating the contract data to determine if all the requirements have been met).
	Wodetzki teaches it is known for the machine learning algorithms to carry out the contracts includes natural language processing neural networks and training and execution (Page 10, paragraph [0114]; teaches that the system executes the contracts after the evaluations. Page 11, paragraph [0116]; teaches that the system can validate the data against a model and remove redundant or stale data. Page 11, paragraphs [0119]-[0122]; teaches that as part of the machine learning process it is known to train the system with examples of contract documents, contract clauses, contract sentences and/or contract phrases. It is also known for the system to include natural language processing and neural networks to analyze and refine the data).
	As per claim 10, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous vehicle negotiating/trading AI agents are configured to establish two way communications with a vehicle owner for approval and/or information of any pending buying execution plans (Page 10, paragraphs [0107] and [0108]; discloses that the system can send and receive information from the vehicle owner for approval or selection for the particular fueling station. Page 11, paragraph [0111]-[0114]; discloses that the user can communicate back and forth with the system making offers and counter offers. Page 2, paragraph [0026]; discloses that once the user has selected the fueling station the system and generate navigation instructions to the user to drive the vehicle to the selected fueling station).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
	Bester teaches it is known for the negotiation to be carried out automatically using AI agents.
	As per claim 11, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous vehicle negotiating/trading AI agents are configured to receive one or more of: data showing that the one or more services are required from one or more autonomous vehicle sensor health/fuel monitoring AI agents; or one or more selling offer from the one or more of seller negotiating/trading AI agents, wherein the one or more seller negotiating/trading AI agents include: one or more seller vehicle part manufacturer/reseller AI agents; one or more seller fuel provider negotiating/trading AI agents; one or more seller manufacturer/reseller of new/used vehicle negotiating/trading AI agents; or any other seller vehicle service provider negotiating/trading AI agents; or one or more of internet data including: user product reviews for vehicle parts; 	user reviews for vehicle fuel providers; user reviews for vehicle manufacturer models; and user reviews for vehicle service providers; new product or service announcements; vehicle model part lifespans; manufacturer vehicle model lifespans; or other product relevant data (Page 1, paragraph [0019]; discloses that the vehicle has a computer device which has a re-fueling trigger which collects sensor data such as detecting a low fuel level indicator. This detection causes the activation of system to send a fuel bid request to the fuel auction system. In this the re-fueling trigger acts as a hardware and software actuator to cause the action of sending a request for pricing information. Page 2, paragraph [0022]; discloses that the system generates a reverse auction to receive pricing information from a plurality of sellers. The negotiating agent receives the health or vehicle status from the monitoring agent which triggers the system to send the bid and generate the negotiation for services).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
	Bester teaches it is known for the negotiation to be carried out automatically using AI agents.
As per claim 16, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the buyer system negotiates a purchase price with the seller system (Page 2, paragraph [0022]; discloses that the buyer system negotiates with the seller systems to determine the final purchase price).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
Bester further teaches further comprising: an internet, one or more buyer machine learning and validation, and one or more seller machine learning and  validation (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system. Page 3, lines 30-33 and Page 13, lines 21-28; teaches validating the contract data to determine if all the requirements have been met).
Wodetzki, which like the combination talks about carrying out contracts, teaches it is known for the machine learning algorithms to carry out the contracts includes natural language processing neural networks and training and execution (Page 10, paragraph [0114]; teaches that the system executes the contracts after the evaluations. Page 11, paragraph [0116]; teaches that the system can validate the data against a model and remove redundant or stale data. Page 11, paragraphs [0119]-[0122]; teaches that as part of the machine learning process it is known to train the system with examples of contract documents, contract clauses, contract sentences and/or contract phrases. It is also known for the system to include natural language processing and neural networks to analyze and refine the data).
	As per claim 17, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the negotiations between the buyer system and the seller system (Page 2, paragraph [0022]; discloses that the buyer system negotiates with the seller systems to determine the final purchase price).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
Bester further teaches further comprising: an internet, one or more buyer machine learning and validation, and one or more seller machine learning and  validation (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system. Page 3, lines 30-33 and Page 13, lines 21-28; teaches validating the contract data to determine if all the requirements have been met).
Wodetzki, which like the combination talks about carrying out contracts, teaches it is known for the machine learning algorithms to carry out the contracts includes natural language processing neural networks and training and execution (Page 10, paragraph [0114]; teaches that the system executes the contracts after the evaluations. Page 11, paragraph [0116]; teaches that the system can validate the data against a model and remove redundant or stale data. Page 11, paragraphs [0119]-[0122]; teaches that as part of the machine learning process it is known to train the system with examples of contract documents, contract clauses, contract sentences and/or contract phrases. It is also known for the system to include natural language processing and neural networks to analyze and refine the data).
As per claim 20, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous vehicle negotiating/trading agents are configured to: accept a decision of the buyer system to make a purchase; or make a payment, create a navigation plan, a time plan, and an execution plan; store these plans in a vehicle memory; inform the vehicle owner; and execute this plan at an execution date (Page 10, paragraph [0100] and [0108]; discloses that once accepted the system will make payment to the fueling station either directly or through the auction system. Page 11, paragraphs [0109]-[0113]; discloses that the system receives an accepted price from the seller and based on that system processes the payment).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
Bester teaches it is known for the negotiation to be carried out automatically using AI agents.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasko (US 2017/0148113 A1) hereafter Yasko, in view of Kwak et al. (US 2016/0253924 A1) hereafter Kwak, further in view of Bester (WO 2018/220541 A1) hereafter Bester, further in view of Wodetzki et al. (US 2018/0268506 A1) hereafter Wodetzki, further in view of Walser et al. (WO 02/29696 A1) hereafter Walser.
As per claim 12, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous vehicle negotiating/trading agents are configured to retrieve product price parameters from a user database, stored in at least one of:	a vehicle computing device, in a mobile device, or in a remote data store (Page 1, paragraphs [0020]-[0021]; discloses that the system stores fuel pricing information. Page 5, paragraph [0055]; discloses that the user database stores information relating to the user of the vehicle. This is stored at the fuel auction system as shown in paragraph [0069]).
Bester further teaches that the information can be stored and carried out on a cloud computing platform (Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
Bester teaches it is known for the negotiation to be carried out automatically using AI agents.
The combination however fails to explicitly state that the data stored includes price and quality elasticity parameters.
Walser, which like the combination talks about optimizing pricing, teaches it is known to store and use price and quality elasticity parameters (Page 2, lines 22-23, line 30 through Page 3, line 4, Page 4, lines 3-11, Page 19, line 19 through Page 20, line 3; teaches that it is known to optimize revenue by calculating and storing information pricing elasticity and quality elasticity. Walser establishes that these parameters can be used to maximize business objectives such as cumulative revenue. Since the combination already stores pricing information and discounts it would have been obvious to additionally store price and quality elasticity information shown in Walser to maximize potential revenue).
The Yasko reference discloses monitoring vehicle sensor data to determine the status of the vehicle. Specifically the fuel level of the vehicle and determine based on the conditions when a re-fueling services is going to be necessary in the future. Yasko triggers a communication to sellers to negotiate or receive offers for the sale of fuel. The Yasko system bases the sellers on the vehicle location as well as the driving speed and distance to those sellers, thus predicting which sellers will be in range in the time the vehicle will need the service. The Kwak reference establishes that when monitoring the vehicle fuel level it is known to utilize machine learning to identify patterns. The Bester reference establishes that when negotiating the terms of an agreement or contract it is known to use an AI agent or machine learning software to optimize the rules and conditions of the negotiating process. Wodetzki teaches a contract management system which utilizes the machine learning techniques of natural language processing neural networks and training and execution to improve and refine the results. However the combination is not explicit that the system stores price and quality elasticity parameters.
Walser teaches it is known to store and use price and quality elasticity parameters to maximize revenue. Walser teaches that these techniques where known in the prior art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art to include in the method/system of monitoring and servicing vehicles Yasko, Kwak, Bester and Wodetzki the ability to include in the information stored price and quality elasticity parameters as taught by Walser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Walser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring and servicing vehicles provided by Yasko, Kwak, Bester and Wodetzki, with the ability to include in the information stored price and quality elasticity parameters as taught by Walser, for the purposes of maximizing revenue. Since the combination already stores pricing information and discounts it would have been obvious to additionally store price and quality elasticity information shown in Walser to maximize potential revenue.
	As per claim 13, the combination of Yasko, Kwak, Bester. Wodetzki and Walser teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous negotiating trading agents are configured to loop through all the one or more selling offers from the one or more seller negotiating/trading agents (Page 2, paragraph [0022]; discloses that the system goes through or loops through all of the sellers allowing them to update offers and compete against each other. This is done until the time period ends or until there is only one seller left).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
Bester teaches it is known for the negotiation to be carried out automatically using AI agents.
	As per claim 14, the combination of Yasko, Kwak, Bester. Wodetzki and Walser teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous negotiating trading agents are configured to pass, for each seller offer, buyer and seller price, product specs, product stock information, and other relevant parameters to the buyer device (Page 2, paragraph [0022]; discloses that the system passes on the seller offers, discount, available services and other relevant parameters to the negotiation system. Page 13, paragraph [0131]; discloses that stock information such as available pumps).
Kwak teaches it is known for the monitoring agent to be an AI or Artificial Intelligence Agent.
Bester further teaches further comprising: an internet, one or more buyer machine learning and validation, and one or more seller machine learning and  validation (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system. Page 3, lines 30-33 and Page 13, lines 21-28; teaches validating the contract data to determine if all the requirements have been met).
Wodetzki, which like the combination talks about carrying out contracts, teaches it is known for the machine learning algorithms to carry out the contracts includes natural language processing neural networks and training and execution (Page 10, paragraph [0114]; teaches that the system executes the contracts after the evaluations. Page 11, paragraph [0116]; teaches that the system can validate the data against a model and remove redundant or stale data. Page 11, paragraphs [0119]-[0122]; teaches that as part of the machine learning process it is known to train the system with examples of contract documents, contract clauses, contract sentences and/or contract phrases. It is also known for the system to include natural language processing and neural networks to analyze and refine the data).
Walser, which like the combination talks about optimizing pricing, teaches it is known to store and use price and quality elasticity parameters (Page 2, lines 22-23, line 30 through Page 3, line 4, Page 4, lines 3-11, Page 19, line 19 through Page 20, line 3; teaches that it is known to optimize revenue by calculating and storing information pricing elasticity and quality elasticity. Walser establishes that these parameters can be used to maximize business objectives such as cumulative revenue).
	As per claim 15, the combination of Yasko, Kwak, Bester. Wodetzki and Walser teaches the above-enclosed invention; Yasko further discloses wherein the one or more buyer autonomous negotiating trading agents are configured to pass, for each seller offer, to the buyer device internet data including:
	user product reviews for vehicle parts; user reviews for vehicle fuel providers; user reviews for vehicle manufacturer models; and user reviews for vehicle service providers; new product or service announcements; vehicle model part lifespans; manufacturer vehicle model lifespans; or other product relevant data (Page 2, paragraph [0022]; discloses that the system passes on the seller offers, discount, available services and other relevant parameters to the negotiation system. Page 13, paragraph [0131]; discloses that stock information such as available pumps. Page 3, paragraph [0034]; discloses that the communication can be carried out over the Internet).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasko (US 2017/0148113 A1) hereafter Yasko, in view of Kwak et al. (US 2016/0253924 A1) hereafter Kwak, further in view of Bester (WO 2018/220541 A1) hereafter Bester, further in view of Wodetzki et al. (US 2018/0268506 A1) hereafter Wodetzki, further in view of Powell et al. (US 10,567,237 B1) hereafter Powell.
As per claim 18, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; the combination fails to further disclose wherein the one or more buyer autonomous vehicle negotiating/trading AI agents are configured to receive one or more advices from the one or more buyer machine learning neural networks “training, validation and execution”, whether to make a purchase or not to make a purchase.
	Powell, which like the combination talks about utilizing machine learning, teaches it is known for the machine learning neural networks “training, validation and execution” to provide advice as to whether to make a purchase or not to make a purchase (Col. 3, line 8 through Col. 4, line 28; teaches that it is known to automate data analysis and to be used in recommender systems where the machine learning algorithm is used to recommend which products to buy. Powell establishes it is known for the machine learning to be neural networks which as shown in Col. 21, lines 47-57; this includes training, validation and execution. From this the system can advise the user what to purchase. Since the combination already selects sellers for the user to consider, it would have been obvious to utilize machine learning as done in Powell to automate the data analyze and make more accurate predictions as to what to purchase).
The Yasko reference discloses monitoring vehicle sensor data to determine the status of the vehicle. Specifically the fuel level of the vehicle and determine based on the conditions when a re-fueling services is going to be necessary in the future. Yasko triggers a communication to sellers to negotiate or receive offers for the sale of fuel. The Yasko system bases the sellers on the vehicle location as well as the driving speed and distance to those sellers, thus predicting which sellers will be in range in the time the vehicle will need the service. The Kwak reference establishes that when monitoring the vehicle fuel level it is known to utilize machine learning to identify patterns. The Bester reference establishes that when negotiating the terms of an agreement or contract it is known to use an AI agent or machine learning software to optimize the rules and conditions of the negotiating process. Wodetzki teaches a contract management system which utilizes the machine learning techniques of natural language processing neural networks and training and execution to improve and refine the results. However the combination is not explicit that the system advises or recommends to purchase an item.
Powell teaches it is known to use machine learning to recommend or advise users on when to purchase an item. Powell teaches that these techniques where known in the prior art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art to include in the method/system of monitoring and servicing vehicles Yasko, Kwak, Bester and Wodetzki the ability to advise or recommend users to purchase items as taught by Powell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Walser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring and servicing vehicles provided by Yasko, Kwak, Bester and Wodetzki, with the ability to advise or recommend users to purchase items as taught by Powell, for the purposes of automating the data analysis and refining the results. Since the combination already selects sellers for the user to consider, it would have been obvious to utilize machine learning as done in Powell to automate the data analyze and make more accurate predictions as to what to purchase.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasko (US 2017/0148113 A1) hereafter Yasko, in view of Kwak et al. (US 2016/0253924 A1) hereafter Kwak, further in view of Bester (WO 2018/220541 A1) hereafter Bester, further in view of Wodetzki et al. (US 2018/0268506 A1) hereafter Wodetzki, further in view of Etzioni et al. (WO 2012/071543 A2) hereafter Etzioni.
As per claim 19, the combination of Yasko, Kwak, Bester and Wodetzki teaches the above-enclosed invention; Bester further teaches further comprising: an internet, one or more buyer machine learning and validation, and one or more seller machine learning and  validation (Page 27, line 34 through Page 28, line 5; teaches that it is known to negotiate contracts based on a series of rules and to utilize machine learning a form of AI to alter or optimize the rules and conditions based on historic negotiation and processing of contracts. Page 37, lines 14-28; teaches that the software can be carried out on a cloud-based system. Page 3, lines 30-33 and Page 13, lines 21-28; teaches validating the contract data to determine if all the requirements have been met).
Wodetzki, which like the combination talks about carrying out contracts, teaches it is known for the machine learning algorithms to carry out the contracts includes natural language processing neural networks and training and execution (Page 10, paragraph [0114]; teaches that the system executes the contracts after the evaluations. Page 11, paragraph [0116]; teaches that the system can validate the data against a model and remove redundant or stale data. Page 11, paragraphs [0119]-[0122]; teaches that as part of the machine learning process it is known to train the system with examples of contract documents, contract clauses, contract sentences and/or contract phrases. It is also known for the system to include natural language processing and neural networks to analyze and refine the data).
The combination however fails to further disclose wherein the one or more buyer autonomous vehicle negotiating/trading AI agents are embedded and only executes one or more directions from the one or more buyer machine learning, whether to make a purchase or not make a purchase.
Etzioni, which likes the combination talks about the use of machine learning, teaches it is known for the AI agents to be embedded and only executes one or more directions from the one or more buyer machine learning, whether to make a purchase or not make a purchase (Page 13, paragraph [0056]; teaches that the application can be embedded. Page 70, paragraphs [00248]-[00249]; teaches where the machine learning component is trained to identify pricing information and to either recommend to buy the item or recommend to wait. Since the combination already selects sellers for the user to consider, it would have been obvious to utilize machine learning as done in Etzioni to automate the data analyze and make more accurate predictions as to what to purchase and when to purchase it).
The Yasko reference discloses monitoring vehicle sensor data to determine the status of the vehicle. Specifically the fuel level of the vehicle and determine based on the conditions when a re-fueling services is going to be necessary in the future. Yasko triggers a communication to sellers to negotiate or receive offers for the sale of fuel. The Yasko system bases the sellers on the vehicle location as well as the driving speed and distance to those sellers, thus predicting which sellers will be in range in the time the vehicle will need the service. The Kwak reference establishes that when monitoring the vehicle fuel level it is known to utilize machine learning to identify patterns. The Bester reference establishes that when negotiating the terms of an agreement or contract it is known to use an AI agent or machine learning software to optimize the rules and conditions of the negotiating process. Wodetzki teaches a contract management system which utilizes the machine learning techniques of natural language processing neural networks and training and execution to improve and refine the results. However the combination is not explicit that the system advises or recommends to purchase an item.
Etzioni teaches it is known to use machine learning to recommend or advise users on when to purchase an item. Etzioni teaches that these techniques where known in the prior art at the time of the invention. 
It would have been obvious to one of ordinary skill in the art to include in the method/system of monitoring and servicing vehicles Yasko, Kwak, Bester and Wodetzki the ability to advise or recommend users to purchase items as taught by Etzioni since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Walser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of monitoring and servicing vehicles provided by Yasko, Kwak, Bester and Wodetzki, with the ability to advise or recommend users to purchase items as taught by Etzioni, for the purposes of automating the data analysis and refining the results. Since the combination already selects sellers for the user to consider, it would have been obvious to utilize machine learning as done in Etzioni to automate the data analyze and make more accurate predictions as to what to purchase and when to purchase it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maluf et al. (US 2019/0266498 A1) – discusses using models to predict a current physical state of the vehicle.
	Dvorak et al. (US 2013/0197830 A1) – discusses determining lubricant discard intervals. 
	Terranova (US 2002/0014952 A1) – discusses fuel dispensing and retail systems using wireless transmissions. 
	OZ et al. (WO 2017/053046 A1) – discusses on-site vehicle maintenance service.
Beam, Carrie, and Arie Segev. "Automated negotiations: A survey of the state of the art." Wirtschaftsinformatik 39.3 (1997): 263-268.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	11/25/2022